             Case 3:19-cv-05190-RSL Document 23 Filed 12/07/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 9                                       AT SEATTLE

10   DISCOVERORG DATA, LLC,                          )
                                                     )
11                                     Plaintiff,    )     Case No. 3:19-cv-05190-RSL
                                                     )
12          v.                                       )     ORDER GRANTING PLAINTIFF’S
                                                     )     MOTION FOR DEFAULT
13   COMPLIANCE KEY, INC., and IJONA                 )     JUDGMENT AND DIRECTING
     SERVICES, LLC,                                  )     CLERK TO ENTER JUDGMENT
14                                                   )
                                    Defendant.       )
15                                                   )

16

17          This matter comes before the Court on Plaintiff’s Motion for Default Judgment against

18   Defendants Compliance Key, Inc. (“Compliance Key”) and Ijona Services, LLC (“Ijona”)

19   (collectively “Defendants”). In consideration of the Motion and the papers submitted in support

20   thererof, the Court makes the following findings and conclusions.

21          1.      The Court has subject matter jurisdiction over the federal claims in this case under

22   28 U.S.C. §§ 1331 and 1338(a) and (b). The Court also has supplemental jurisdiction over the

23   state law claims under 28 U.S.C. § 1367.

24          2.      Despite having been duly served with the summons and complaint, defendants

25   have failed to plead or otherwise defend and therefore is in default.

26          3.      Plaintiff is entitled to judgment in its favor as requested in its Motion.

27
     ORDER GRANTING DEFAULT JUDGMENT AGAINST                                   BRADLEY BERNSTEIN SANDS LLP
                                                                                113 CHERRY ST., PMB 62056
     DEFENDANTS AND DIRECTING CLERK TO ENTER                                 SEATTLE, WASHINGTON 98104-2205
     JUDGMENT - 1                                                                      503.734.2480
             Case 3:19-cv-05190-RSL Document 23 Filed 12/07/20 Page 2 of 2




 1          For the foregoing reasons and good cause appearing, the Motion is GRANTED, and IT

 2   IS HEREBY ORDERED that:

 3          Judgment against Defendants on behalf of the Plaintiff ZoomInfo Technologies LLC f/k/a

 4   DiscoverOrg Data, LLC (“DiscoverOrg”) is granted on all causes of action asserted in the

 5   Complaint.

 6          Based on review of the Motion and the Declarations of Jie Smith, Philip Watson, and

 7   Darin Sands in support thereof, the Court finds that Plaintiff is entitled to compensatory damages

 8   in the amount of $129,000.

 9          The Court also finds that Defendants’ actions were willful and malicious, Defendants’

10   actions appearing intentional and there being no apparent innocent justification for Defendants’

11   wrongful conduct as clearly shown by the evidence and argument presented by Plaintiff, and

12   therefore Plaintiff is entitled to exemplary damages in an amount that is twice the amount of

13   compensatory damages, for total exemplary damages of $258,000.

14          Finally, Plaintiff is entitled to its fees in the amount of $8,319.

15          The Court therefore finds that Plaintiff DiscoverOrg is entitled to a judgment in the total

16   amount of $395,319, and hereby directs the Clerk to enter final judgment in that amount in favor

17   of Plaintiff and against Defendants.

18
            Dated this 7th day of December, 2020.
19

20

21                                                  Robert S. Lasnik
                                                    United States District Judge
22

23

24

25

26

27
     ORDER GRANTING DEFAULT JUDGMENT AGAINST                                  BRADLEY BERNSTEIN SANDS LLP
                                                                               113 CHERRY ST., PMB 62056
     DEFENDANTS AND DIRECTING CLERK TO ENTER                                SEATTLE, WASHINGTON 98104-2205
     JUDGMENT - 2                                                                     503.734.2480
